           Case 1:20-cv-04095-RA-OTW Document 104 Filed 09/15/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 VENTURE GROUP ENTERPRISES, INC.                                    DATE FILED: 09/15/2021

                               Plaintiff,
                                                                      20-CV-4095 (RA)
                         v.
                                                                           ORDER
 VONAGE BUSINESS INC.,

                               Defendant.



RONNIE ABRAMS, United States District Judge:

         For the reasons stated on the record at today’s conference, Venture’s motion to dismiss is granted

in part and denied in part. The following of Vonage’s claims are dismissed: the RICO and RICO

conspiracy counterclaims, the New York General Business Law counterclaim, the tortious interference

counterclaim, and the unjust enrichment counterclaim. The following of Vonage’s claims are not

dismissed: the breach of contract counterclaim and the fraud counterclaim. Venture’s motion to strike

Vonage’s seventh and ninth affirmative defenses is denied.

         As per the Court’s January 4, 2021 order, see Dkt. 73, a joint status update is due one week after

the close of fact discovery.

         The Clerk of Court is directed to terminate the motion pending at Dkt. 34.

SO ORDERED.

Dated:      September 15, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
